Citation Nr: 1234597	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  05-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 30 percent for diabetic retinopathy and cataracts.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) from September 2004 and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran was afforded a Travel Board hearing in September 2006.  A transcript of the testimony offered at the hearing has been associated with the record.  The Veterans Law Judge that conducted this hearing has since left the Board.  The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who will decide his appeal, but he declined.  

This matter was last before the Board in November 2010 at which time it was remanded for further development.

The issues of entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity and in excess of 10 percent for peripheral neuropathy of the right lower extremity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination specifically addressing the severity of his PTSD in November 2008, nearly 4 years ago.  The examination report documents that the Veteran complained of a poor memory, yet concentration and recollection were adequate on examination.  In a January 2012 statement, the Veteran indicated that he was having problems with diminished memory due to PTSD suggesting a worsening of his condition.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, a new VA examination is in order.

Pursuant to the Board's remand directives, the Veteran was afforded VA examinations to address the severity of his diabetes mellitus, type II, diabetic retinopathy and cataracts, and bilateral hearing loss.  In January 2011 such examinations were conducted.  However, in the aforementioned January 2012 communication, the Veteran indicated that his diabetes mellitus and associated peripheral neuropathy (not currently on appeal), diabetic retinopathy and cataracts and bilateral hearing loss had increased in severity since those examinations.  Accordingly, new VA examinations are in order.  Id.  

The Veteran was also afforded a social and industrial survey in January 2011 to address whether his service-connected disabilities, standing alone, precluded substantially gainful employment in light of his education and work history.  The examiner did not offer a response to the Board's requested opinion and related that it was very difficult to determine the degree to which the Veteran's service-connected conditions impacted his "ability to work" as the Veteran was not able to give a detailed account of his work history or his combat/military history.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Along these lines, the Board observes that being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).  It is also the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The January 2011 opinion addressed the wrong standard.  As noted above, the question is not to what extent the Veteran's service-connected conditions have impacted his ability to work, but rather whether he is unable to secure and follow a substantially gainful occupation by reason of service-connected disability/ies.  Accordingly, the examination is inadequate and must be returned.  38 C.F.R. § 4.2.

When this matter was last remanded, inter alia, the AMC/RO was directed to readjudicate the Veteran's claim for a TDIU and specifically address whether extraschedular consideration was warranted pursuant to 38 C.F.R. § 4.16(b).  In a May 2012 Supplemental Statement of the Case (SSOC) the Veteran's claim for a TDIU was readjudicated; however, 38 C.F.R. § 4.16(b) was not specifically addressed per the Board's remand directive.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

Lastly, the Board notes that in its November 2010 remand, it was directed that the AOJ attempt to obtain private records related to Family Medical Leave Act (FMLA) benefits, including a September 2003 decision and the records upon which this decision was based.  The Board also directed the AOJ to attempt to obtain records related to a Worker's Compensation benefits claim and an apparent lawsuit he filed against the City of New York. 

In a December 2010 letter, the AOJ, in accordance with the Board's remand directives, requested the Veteran's assistance in this regard.  The Veteran did not respond or cooperate with VA's efforts.  See August 2012 Informal Hearing Presentation.  A claimant must cooperate fully with VA's reasonable efforts to obtain records from a non-Federal agency or department custodians.  38 C.F.R. § 3.159(c)(1)(i).  Nevertheless, given that this case is once again being remanded, the AMC/RO should once again attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file copies of the Veteran's records regarding FMLA benefits, including the September 2003 decision and the medical records upon which the decision was based.  The Veteran is advised that he must cooperate fully with VA's efforts in this regard.  See 38 C.F.R. § 3.159(c)(1))(i).

2.  After obtaining any required clarifying information from the Veteran that is needed for purposes of locating and requesting the records, the AOJ should attempt to obtain and associate with the claims file the reported determination that was made with respect to the Veteran's Worker's Compensation benefits claim, to include a copy of the evidence that was relied upon in deciding this claim for benefits.  The Veteran is advised that he must cooperate fully with VA's efforts in this regard.  See 38 C.F.R. § 3.159(c)(1)(i).

3.  The AOJ should attempt to obtain clarification from the Veteran concerning the apparent lawsuit he filed against the City of New York.  Depending on the nature of the response received from the Veteran, the AOJ may need to make a request for the medical records involved in this lawsuit and a copy of any final decision that has been rendered, if any.

4.  Schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.

All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.  For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  The AOJ should schedule the Veteran for a VA examination to determine the severity of his service-connected diabetes mellitus.  All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  Additionally, a complete history should be elicited from the Veteran.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.

A discussion of the complete rationale for all opinions expressed should be included in a written report.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  The AOJ should schedule the Veteran for a VA eye examination with respect to his claim for an increased rating for his service-connected diabetic retinopathy and cataracts.  The claims file must be made available to the examiner for review in conjunction with the examination. Any indicated tests, if any, should be scheduled as deemed appropriate by the examiner.
A discussion of the complete rationale for all opinions expressed should be included in a written report.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

7.  Following the completion of all of the above development, the AOJ should arrange for the Veteran to undergo a social and industrial survey to ascertain if his service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file must be made available to the examiner and reviewed in connection with the examination.  It is imperative for the social and industrial survey examiner to understand that although the record reflects that the Veteran's back disability plays a significant role in his current unemployed status, the focus of the inquiry is not on why he is currently unemployed, but rather it is on whether or not his service-connected disabilities alone would preclude substantially gainful employment in light of his education and work history.  

A discussion of the complete rationale for all opinions expressed should be included in a written report.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
8.  After accomplishing the above to the extent possible, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  In readjudicating the claim for TDIU, the AOJ must, in view of the Veteran's contention that his service-connected conditions have rendered him unemployable, specifically address whether referral for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).  If the claims on appeal are not fully granted, a SSOC should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your app eal.  38 C.F.R. § 20.1100(b) (2011).

